Exhibit 10.8.20.5

 

EXECUTION COPY

 

FIFTH AMENDMENT

TO

MULTICURRENCY CREDIT AGREEMENT

AND CONSENT OF GUARANTORS

 

This FIFTH AMENDMENT TO MULTICURRENCY CREDIT AGREEMENT AND CONSENT OF GUARANTORS
(this “Amendment”) is dated as of July 31, 2004, and entered into by and among
WESTAFF, INC., a Delaware corporation (“Parent”), WESTAFF (USA), INC., a
California corporation (“US Borrower”), WESTAFF (U.K.) LIMITED, a limited
liability company incorporated under the laws of England and Wales (“UK
Borrower”), WESTAFF SUPPORT, INC., a California corporation (“Term Borrower”,
and together with US Borrower and UK Borrower, the “Borrowers”), the financial
institutions signatory hereto that are parties as Lenders to the Credit
Agreement referred to below (the “Lenders”), and GENERAL ELECTRIC CAPITAL
CORPORATION, as agent for the US Revolving Lenders, the Term Lenders and the UK
Revolving Lenders (as defined in the Credit Agreement referred to below).

 

Recitals

 

Whereas, the Parent, the Borrowers, the Lenders and Agents have entered into
that certain Multicurrency Credit Agreement dated as of May 17, 2002 (as amended
by that certain First Amendment to Multicurrency Credit Agreement, Limited
Waivers and Consent of Guarantors, dated as of October 31, 2002, as further
amended by that certain Second Amendment to Multicurrency Credit Agreement,
Limited Waivers and Consent of Guarantors, dated as of June 13, 2003, that
certain Third Amendment to Multicurrency Credit Agreement, Limited Waivers and
Consent of Guarantors, dated as of September 3, 2003, and that certain Fourth
Amendment to Multicurrency Credit Agreement, Limited Waivers and Consent of
Guarantors, dated as of February 20, 2004, and as further modified by certain
consents and waivers of the Lenders, the “Credit Agreement”; capitalized terms
used in this Amendment without definition shall have the meanings given such
terms in the Credit Agreement); and

 

Whereas, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Loan Documents; and

 

Whereas, the Requisite Lenders are willing to approve certain amendments
requested by the Borrowers on the terms and conditions set forth in this
Amendment (which Amendment shall be effective as of the date that all conditions
to such effectiveness set forth herein have been satisfied).

 

Now, therefore, in consideration of the premises and the mutual agreements set
forth herein, the Parent, the Borrowers, the Lenders, and Agents agree as
follows:

 

--------------------------------------------------------------------------------


 


1.             AMENDMENTS TO CREDIT AGREEMENT.  SUBJECT TO THE CONDITIONS AND
UPON THE TERMS SET FORTH IN THIS AMENDMENT, THE CREDIT AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


1.1           AMENDMENT TO SECTION 1.5(A) OF THE CREDIT AGREEMENT. 
SECTION 1.5(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO DELETE ALL
PARAGRAPHS BUT THE FIRST PARAGRAPH OF SUCH SECTION, INCLUDING THE GRID CONTAINED
THEREIN,  AND TO REPLACE THEM WITH THE FOLLOWING:


 

“As of the Fifth Amendment Effective Date, the Applicable Margins are as
follows:

 

Applicable Revolver Index Margin

 

0.25

%

 

 

 

 

Applicable Revolver LIBOR Margin

 

2.50

%

 

 

 

 

Applicable L/C Margin

 

2.50

%

 

The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by Borrowers’ consolidated financial performance,
commencing with the first day of the first calendar month that occurs more than
5 days after delivery of Borrowers’ quarterly Financial Statements to Lenders
for the Fiscal Quarter ending in October, 2004.  Adjustments in Applicable
Margins shall be determined by reference to the following grids:

 

If  Trailing 13-Fiscal Period
EBITDA IS:

 

Level of
Applicable Margins:

 

> $12.5 million

 

Level I

 

< $12.5 million, and > $8.8 million

 

Level II

 

< $8.8 million

 

Level III

 

 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Applicable Revolver Index Margin

 

0.00

%

0.25

%

0.50

%

Applicable Revolver LIBOR Margin

 

2.25

%

2.50

%

2.75

%

Applicable L/C Margin

 

2.25

%

2.50

%

2.75

%

 

All adjustments in the Applicable Margins after October 2004 shall be
implemented quarterly on a prospective basis based on the EBITDA (adjusted in
accordance with the Fourth Amendment and Fifth Amendments) for Parent and its
Subsidiaries on a consolidated basis for the 13 Fiscal Periods then ended, for
each calendar month commencing at least 5 days after the date of delivery to
Lenders of the quarterly unaudited Financial Statements evidencing the need for
an adjustment.  Concurrently with the delivery of those Financial Statements,
Borrower Representative

 

2

--------------------------------------------------------------------------------


 

shall deliver to Agents and Lenders a certificate, signed by a Financial
Officer, setting forth in reasonable detail the basis for the continuance of, or
any change in, the Applicable Margins.  Borrowers hereby agree, that if at any
time after receipt by the Applicable Agent of any audited Financial Statements
required to be delivered hereunder, the Applicable Agent determines in its sole
discretion that an unjustified reduction in the Applicable Margin has been
granted to Borrowers, Borrowers shall pay upon demand therefore an amount equal
to the difference between (i) the interest amount that should have been paid by
Borrowers for such period but for such unjustified reduction in the Applicable
Margin and (ii) the interest amount actually paid by Borrowers for such period. 
Failure to timely deliver any Financial Statements required in this
Section 1.5(a) shall, in addition to any other remedy provided for in this
Agreement, result in an increase in the Applicable Margins to the highest level
set forth in the foregoing grid, until the first day of the first calendar month
following the delivery of those Financial Statements demonstrating that such an
increase is not required.  If a Default or Event of Default has occurred and is
continuing at the time any reduction in the Applicable Margins is to be
implemented, that reduction shall be deferred until the first day of the first
calendar month following the date on which such Default or Event of Default is
waived or cured.”

 


1.2           AMENDMENTS TO SECTION 1.6 OF THE CREDIT AGREEMENT.  SECTION 1.6 OF
THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)   CLAUSE (E) IS HEREBY AMENDED TO ADD THE PHRASE “OTHER THAN REVENUE WEEK
ACCOUNTS,” AT THE BEGINNING OF SUCH CLAUSE;


 


(B)   CLAUSE (H) IS HEREBY AMENDED TO ADD THE FOLLOWING PROVISO AT THE END OF
SUCH CLAUSE:  “PROVIDED THAT UP TO $2,500,000 OF ACCOUNTS FROM STATE, COUNTY OR
MUNICIPAL GOVERNMENTAL AUTHORITIES OR DEPARTMENTS, AGENCIES OR INSTRUMENTALITIES
THEREOF MAY BE ELIGIBLE ACCOUNTS WITHOUT COMPLIANCE WITH APPLICABLE STATE,
COUNTY OR MUNICIPAL LAWS RELATING TO ASSIGNMENTS OF CLAIMS”; AND


 


(C)   CLAUSE (S) IS HEREBY DELETED.


 


1.3           AMENDMENTS TO SECTION 1.8(C) OF THE CREDIT AGREEMENT. 
SECTION 1.8(C) OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO DELETE THE NEXT TO
THE LAST SENTENCE AND TO REPLACE IT WITH THE FOLLOWING:


 


AS USED HEREIN, THE TERM “APPLICABLE PERCENTAGE” SHALL MEAN (V)  THREE PERCENT
(3.0%), IN THE CASE OF A PREPAYMENT ON OR PRIOR TO THE FIRST ANNIVERSARY OF THE
CLOSING DATE, (W) TWO PERCENT (2.0%), IN THE CASE OF A PREPAYMENT AFTER THE
FIRST ANNIVERSARY OF THE CLOSING DATE BUT ON OR PRIOR TO THE SECOND ANNIVERSARY
THEREOF, (X) ONE PERCENT (1.0%), IN THE CASE OF A PREPAYMENT AFTER THE SECOND
ANNIVERSARY OF THE CLOSING DATE BUT ON OR PRIOR TO THE THIRD ANNIVERSARY
THEREOF, (Y) ONE HALF OF ONE PERCENT (0.5%) IN THE CASE OF A PREPAYMENT AFTER
THE THIRD ANNIVERSARY OF THE CLOSING DATE BUT ON OR PRIOR TO THE FOURTH
ANNIVERSARY THEREOF, AND (Z) ZERO PERCENT (0%) FROM AND AFTER THE FOURTH
ANNIVERSARY OF THE CLOSING DATE, PROVIDED HOWEVER, THAT THE APPLICABLE
PERCENTAGE SHALL BE ZERO IN THE EVENT SUCH

 

3

--------------------------------------------------------------------------------


 


PREPAYMENT IS MADE AS A RESULT OF A CHANGE OF CONTROL OCCURRING AFTER THE THIRD
ANNIVERSARY OF THE CLOSING DATE.


 


1.4           AMENDMENT TO SECTION 1.13 OF THE CREDIT AGREEMENT IS AMENDED TO
DELETE THE WORD “THREE” IN THE NEXT TO THE LAST SENTENCE AND TO REPLACE IT WITH
“TWO”


 


1.5           AMENDMENTS TO ANNEX A (DEFINITIONS) OF THE CREDIT AGREEMENT. 
ANNEX A TO THE CREDIT AGREEMENT IS HEREBY AMENDED TO AMEND AND/ TO OR ADD THE
FOLLOWING DEFINITIONS AS SET FORTH BELOW:


 


(A)   THE FOLLOWING DEFINITIONS IN ANNEX A TO THE CREDIT AGREEMENT ARE EACH
HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY TO READ AS FOLLOWS:


 

“Availability Reserve” means zero.

 

“EBITDA” means with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain (but not any aggregate net loss) during such
period arising from the sale, exchange or other disposition of capital assets by
such Person (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities), (v) any other non-cash gains that have been added in determining
consolidated net income, in each case to the extent included in the calculation
of consolidated net income of such Person for such period in accordance with
GAAP, and (vi) gains from foreign currency exchange adjustments, but without
duplication, plus (c) the sum of (i) any provision for income taxes, (ii)
Interest Expense, (iii) loss from extraordinary items for such period, (iv)
depreciation and amortization for such period, (v) amortized debt discount for
such period, (vi) the amount of any deduction to consolidated net income as the
result of any grant to any members of the management or employees of such Person
of any Stock, in each case to the extent included in the calculation of
consolidated net income of such Person for such period in accordance with GAAP,
(vii) losses from foreign currency exchange adjustments, (viii) write-down of
good will, but without duplication and (ix) without duplication, premium or
other expenses up to $2.5 million related to closing the Alternative Collateral
Transaction for policy years 1992

 

4

--------------------------------------------------------------------------------


 

through 2004, provided that the form and substance of the transaction is
satisfactory to Lenders.  For purposes of this definition, the following items
shall be excluded in determining consolidated net income of a Person without
duplication: (1) the income (or deficit) of any other Person accrued prior to
the date it became a Subsidiary of, or was merged or consolidated into, such
Person or any of such Person’s Subsidiaries; (2) the income (or deficit) of any
other Person (other than a Subsidiary) in which such Person has an ownership
interest, except to the extent any such income has actually been received by
such Person in the form of cash dividends or distributions; (3) the
undistributed earnings of any Subsidiary of such Person to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation or
requirement of law applicable to such Subsidiary; (4) any restoration to income
of any contingency reserve, except to the extent that provision for such reserve
was made out of income accrued during such period; (5) any write-up of any
asset; (6) any net gain from the collection of the proceeds of life insurance
policies; (7) any net gain arising from the acquisition of any securities, or
the extinguishment, under GAAP, of any Indebtedness, of such Person, (8) in the
case of a successor to such Person by consolidation or merger or as a transferee
of its assets, any earnings of such successor prior to such consolidation,
merger or transfer of assets, (9) any deferred credit representing the excess of
equity in any Subsidiary of such Person at the date of acquisition of such
Subsidiary over the cost to such Person of the investment in such Subsidiary and
(10) subsequent to closing the Alternative Collateral Transaction, the income or
expense charge required under generally accepted accounting principles to
increase or decrease the reserves for workers’ compensation incurred claim
losses relating to fiscal years 1992 through 2004, however, only to the extent
such charges arise from periodic adjustments supported by actuarial review
(excluding recurring monthly accruals) and only to the extent that such charges
do not and will not result in any current or future cash outlays by any Credit
Party or any of its Subsidiaries.

 

“Revenue Week Account’ means an Account for which the services have been
performed and accepted by the customer (as evidenced by an approved time card)
but for which an invoice has not been issued;

 

5

--------------------------------------------------------------------------------


 

provided that each Revenue Week Account shall cease to be an Eligible Account
upon the earlier of (x) seven (7) days after the receipt of the approved time
card or (y) issuance of an invoice for such Account.”

 

“‘UK Borrowing Base’ means, as of any date of determination by UK Agent, from
time to time, an amount equal to (a) up to 85% of the book value of UK
Borrower’s Eligible Accounts (other than Revenue Week Accounts) in Pounds
Sterling; plus (b) the lesser of (i) up to 50% of the book value of UK
Borrower’s Revenue Week Accounts and (ii) the Pound Sterling Equivalent of
$500,000; less (c) any Reserves established by UK Agent at such time.”

 

“‘US Borrowing Base’ means, as of any date of determination by US Agent, from
time to time, an amount equal to (a) up to 85% of the book value of US
Borrower’s Eligible Accounts (other than Revenue Week Accounts); plus the lesser
of (i) up to 50% of the book value of US Borrower’s Revenue Week Accounts and
(ii) $5,000,000; less (b) any Reserves established by US Agent at such time.”

 


(B)   THE FOLLOWING NEW DEFINITIONS ARE HEREBY ADDED TO ANNEX A TO THE CREDIT
AGREEMENT IN THE PROPER ALPHABETICAL ORDER, WHICH DEFINITIONS SHALL READ AS
FOLLOWS:


 

“Alternative Collateral Transaction” means a transaction involving the
restructuring of the existing workers compensation collateral program for Parent
and its Subsidiaries, in form and substance satisfactory to Lenders and pursuant
to documentation satisfactory to Lenders.

 

“‘Fifth Amendment’ means the Fifth Amendment to Multicurrency Credit Agreement
and Consent of Guarantors, dated as of July       , 2004, among the Parent, the
Borrowers, the Lenders and Agents.”

 

“‘Fifth Amendment Effective Date’ means the date on which the Fifth Amendment
became effective in accordance with its terms.”

 


1.6           AMENDMENTS TO ANNEX E (FINANCIAL STATEMENTS AND PROJECTIONS –
REPORTING), ANNEX F (COLLATERAL REPORTS), AND ANNEX G (FINANCIAL COVENANTS) TO
THE CREDIT AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


(A)   ANNEX E (FINANCIAL STATEMENTS AND PROJECTIONS – REPORTING) TO THE CREDIT
AGREEMENT IS AMENDED TO DELETE PARAGRAPH (O) IN ITS ENTIRETY.


 


(B)   ANNEX F (COLLATERAL REPORTS) TO THE CREDIT AGREEMENT IS AMENDED TO DELETE
PARAGRAPH (B) IN ITS ENTIRETY AND TO REPLACE IT WITH THE FOLLOWING:


 

“To the Applicable Agent, upon the request of the Applicable Agent and in any
event on the first Business Day of each week (together with a copy of all or any
part of the following report requested by any Lender in writing after the
Closing Date), a collateral report with respect to the Accounts of the US
Borrowers and the UK Borrower, identifying the balance of all Accounts (other
than Revenue Week Accounts) and the balance of all Revenue Week Accounts, and
reflecting all collections of Accounts, in each case accompanied by such
supporting detail and documentation as shall be requested by the Applicable
Agent in its reasonable discretion, each of which shall be prepared by the
Applicable Borrower as of the end of the immediately preceding week;”

 


(C)   ANNEX G (FINANCIAL COVENANTS) TO THE CREDIT AGREEMENT IS HEREBY AMENDED AS
FOLLOWS:


 

(a)  Paragraph (a) (Maximum Capital Expenditures) of Annex G of the Credit
Agreement is hereby amended to increase the maximum Capital Expenditures
permitted thereunder with respect to Fiscal Year 2004 from $2,500,000 to
$5,000,000;

 


(B)  PARAGRAPH (C) (MINIMUM EBITDA) OF SUCH ANNEX G IS AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

“(c)         Minimum EBITDA  Parent and its Subsidiaries on a consolidated basis
shall have at the end of each Fiscal Period set forth below,

 

(i)   EBITDA for the 13 Fiscal Periods then ended of not less than the amount
set forth below for such period:

 

7

--------------------------------------------------------------------------------


 

PERIOD

 

FISCAL PERIOD
ENDING

 

MINIMUM
EBITDA

 

Period 9, 2004

 

7/10/2004

 

$

9,000,000

 

Period 10, 2004

 

8/7/2004

 

$

9,000,000

 

Period 11, 2004

 

9/4/2004

 

$

8,800,000

 

Period 12, 2004

 

10/2/2004

 

$

8,300,000

 

Period 13, 2004

 

10/30/2004

 

$

8,200,000

 

Period 1, 2005

 

11/27/2004

 

$

8,000,000

 

Period 2, 2005

 

12/25/2004

 

$

7,900,000

 

Period 3, 2005

 

1/22/2005

 

$

8,200,000

 

Period 4, 2005

 

2/19/2005

 

$

8,300,000

 

Period 5, 2005

 

3/19/2005

 

$

8,500,000

 

Period 6, 2005

 

4/16/2005

 

$

9,000,000

 

Period 7, 2005

 

5/14/2005

 

$

8,900,000

 

Period 8, 2005

 

6/11/2005

 

$

8,800,000

 

Period 9, 2005

 

7/9/2005

 

$

9,200,000

 

Period 10, 2005

 

8/6/2005

 

$

9,800,000

 

Period 11, 2005

 

9/3/2005

 

$

10,500,000

 

Period 12, 2005

 

10/1/2005

 

$

11,200,000

 

 

(ii) at the end of each Fiscal Quarter set forth below, EBITDA for the 13 Fiscal
Periods then ended of not less than the amount set forth below for such period:

 

FISCAL QUARTER
ENDING

 

MINIMUM
EBITDA

 

10/29/2005

 

$

11,900,000

 

1/21/2006

 

$

12,000,000

 

4/15/2006

 

$

12,000,000

 

7/8/2006

 

$

12,000,000

 

10/28/2006

 

$

14,000,000

 

 

8

--------------------------------------------------------------------------------


 

(iii) at the end of each Fiscal Quarter after October 28, 2006, EBITDA for the
13 Fiscal Periods then ended of not less than $14,000,000

 

and (c) to delete Paragraph (d) (Minimum Domestic EBITDA) of such Annex G in its
entirety.

 


1.7           AMENDMENTS TO EXHIBIT 1.1(A)(I) (COMBINED NOTICE OF REVOLVING
CREDIT ADVANCE AND COLLATERAL ACTIVITY REPORT) AND EXHIBIT 4.1(B) (BORROWING
BASE CERTIFICATE) TO THE CREDIT AGREEMENT.


 


(A)   EXHIBIT 1.1(A)(I) TO THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED
IN ITS ENTIRETY BY SUBSTITUTING THEREFORE SCHEDULE 1/EXHIBIT 1.1(A)(I)  ATTACHED
HERETO, SUCH THAT SCHEDULE 1/EXHIBIT 1.1(A)(I) SHALL BE EXHIBIT 1.1(A)(I) UNDER
THE CREDIT AGREEMENT; AND


 


(B)   EXHIBIT 4.1(B) TO THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY BY SUBSTITUTING THEREFORE SCHEDULE 2/EXHIBIT 4.1(B)  ATTACHED
HERETO, SUCH THAT SCHEDULE 2/EXHIBIT 4.1(B) SHALL BE EXHIBIT 4.1(B) UNDER THE
CREDIT AGREEMENT.


 


1.8           DELETION OF COVENANT UNDER FOURTH AMENDMENT.  THE COVENANT SET
FORTH IN SECTION 4(B) OF THE FOURTH AMENDMENT IS HEREBY DELETED AND SHALL HAVE
NO FORCE AND EFFECT.


 


2.             ONE-TIME ADD-BACK TO EBITDA.   SUBJECT TO THE PROVISIONS OF THIS
SECTION 2 AND THE SATISFACTION OF THE OTHER CONDITIONS SET FORTH IN THIS
AMENDMENT, THE LENDERS HEREBY AGREE THAT, SOLELY FOR THE PURPOSE OF DETERMINING
COMPLIANCE WITH THE MINIMUM EBITDA COVENANTS SET FORTH IN PARAGRAPHS (C) AND (D)
OF ANNEX G (FINANCIAL COVENANTS) TO THE CREDIT AGREEMENT, AS AMENDED BY THIS
AMENDMENT, THE PARENT AND ITS SUBSIDIARIES MAY, FOR THE FISCAL PERIOD ENDED
APRIL 17, 2004, MAKE A ONE-TIME ADD-BACK ADJUSTMENT TO EBITDA IN THE AGGREGATE
AMOUNT OF $480,000 WITH RESPECT TO CERTAIN ADJUSTMENTS DIRECTLY RESULTING FROM A
QUARTER END ADJUSTMENT IN THE AMOUNT OF $480,000 TO INCREASE WORKERS’
COMPENSATION RESERVES FOR ALL PERIODS PRIOR TO NOVEMBER 1, 2003.  THIS ADD-BACK
IS IN ADDITION TO THE ADD-BACK TO EBITDA SET FORTH IN SECTION 2 OF THE FOURTH
AMENDMENT.


 


3.             REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE BORROWERS. 
THE PARENT AND THE US BORROWER, JOINTLY AND SEVERALLY, AND UK BORROWER, ONLY IN
RESPECT OF ITSELF, SEVERALLY, MAKE THE FOLLOWING REPRESENTATIONS AND WARRANTIES
TO EACH LENDER AND EACH AGENT WITH RESPECT TO ALL CREDIT PARTIES:


 


3.1                           POWER AND AUTHORITY.  EACH OF THE CREDIT PARTIES
HAS ALL CORPORATE OR OTHER ORGANIZATIONAL POWER AND AUTHORITY TO ENTER INTO THIS
AMENDMENT AND, AS APPLICABLE, THE CONSENT OF GUARANTORS ATTACHED HERETO (THE
“CONSENT”), AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED BY, AND TO PERFORM
ITS OBLIGATIONS UNDER OR IN RESPECT OF, THE CREDIT AGREEMENT, AS AMENDED HEREBY.

 

9

--------------------------------------------------------------------------------


 


3.2                           DUE AUTHORIZATION, NON-CONTRAVENTION.  THE
EXECUTION, DELIVERY AND PERFORMANCE BY EACH CREDIT PARTY OF THIS AMENDMENT AND
THE CONSENT, AS APPLICABLE, AND THE PERFORMANCE OF THE OBLIGATIONS OF EACH
CREDIT PARTY UNDER OR IN RESPECT OF THE CREDIT AGREEMENT AS AMENDED HEREBY (A)
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE, LIMITED LIABILITY COMPANY
OR PARTNERSHIP ACTION, (B) DO NOT CONTRAVENE ANY PROVISION OF SUCH PERSON’S
CHARTER, BYLAWS OR PARTNERSHIP OR OPERATING AGREEMENT, AS APPLICABLE, (C) DO NOT
VIOLATE ANY LAW OR REGULATION OR ANY ORDER OR DECREE OF ANY COURT OR
GOVERNMENTAL AUTHORITY OF THE UNITED STATES OR THE UNITED KINGDOM OR, IN EACH
CASE, ANY POLITICAL SUBDIVISION THEREOF, (D) DO NOT CONFLICT WITH OR RESULT IN
THE BREACH OR TERMINATION OF, CONSTITUTE A DEFAULT UNDER OR ACCELERATE OR PERMIT
THE ACCELERATION OF ANY PERFORMANCE REQUIRED BY, ANY INDENTURE, MORTGAGE, DEED
OF TRUST, LEASE, AGREEMENT OR OTHER INSTRUMENT TO WHICH SUCH PERSON IS A PARTY
OR BY WHICH SUCH PERSON OR ANY OF ITS PROPERTY IS BOUND, EXCEPT WHERE ANY SUCH
VIOLATIONS, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, AND (E) DO NOT RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN ON ANY OF THE PROPERTY OF SUCH PERSON.


 


3.3                           EXECUTION, DELIVERY AND ENFORCEABILITY.  THIS
AMENDMENT AND THE CONSENT HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH CREDIT
PARTY WHICH IS A PARTY THERETO AND THIS AMENDMENT, THE CONSENT AND THE CREDIT
AGREEMENT AS AMENDED HEREBY CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS
OF SUCH CREDIT PARTY, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY INSOLVENCY LAWS OR SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY OR BY GENERAL EQUITABLE PRINCIPLES.


 


3.4                           NO DEFAULT OR EVENT OF DEFAULT.  NO EVENT HAS
OCCURRED AND IS CONTINUING AFTER GIVING EFFECT TO THIS AMENDMENT OR WILL RESULT
FROM THE EXECUTION AND DELIVERY OF THIS AMENDMENT OR THE CONSENT THAT WOULD
CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT.


 


3.5                           REPRESENTATIONS AND WARRANTIES.  AFTER GIVING
EFFECT TO THIS AMENDMENT, EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE LOAN DOCUMENTS IS AND WILL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
ON AND AS OF THE DATE HEREOF AND AS OF THE EFFECTIVE DATE OF THIS AMENDMENT,
EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY
RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE, CORRECT AND COMPLETE IN
ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.


 


4.             CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.  THIS AMENDMENT
SHALL BE EFFECTIVE ONLY IF AND WHEN (I) SIGNED BY, AND WHEN COUNTERPARTS HEREOF
SHALL HAVE BEEN DELIVERED TO THE US AGENT (BY HAND DELIVERY, MAIL OR TELECOPY)
BY, THE PARENT, THE BORROWERS AND THE REQUISITE LENDERS; (II) EACH GUARANTOR
SHALL HAVE DELIVERED TO THE US AGENT EXECUTED COUNTERPARTS OF THE CONSENT; (III)
BORROWERS SHALL HAVE DELIVERED TO THE US AGENT A CERTIFICATE CERTIFYING THAT THE
CHARTERS, BYLAWS (OR OTHER SIMILAR ORGANIZATIONAL DOCUMENT) AND RESOLUTIONS
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE BY THE CREDIT PARTIES OF
THEIR OBLIGATIONS UNDER THE CREDIT AGREEMENT, EACH IN THE FORM DELIVERED TO THE
AGENTS ON THE CLOSING DATE, ARE IN FULL FORCE AND EFFECT AND HAVE NOT BEEN
AMENDED, RESCINDED OR OTHERWISE MODIFIED AS OF THE DATE OF THIS AMENDMENT (OTHER
THAN AN AMENDMENT TO PARENT’S BYLAWS TO REDUCE THE NUMBER OF MEMBERS OF THE
BOARD OF DIRECTORS FROM SIX TO FIVE); THAT NO OTHER RESOLUTIONS HAVE BEEN
ADOPTED WITH RESPECT TO THIS AMENDMENT AND THAT NO FURTHER AUTHORIZATION OR
CONSENT IS REQUIRED TO BE OBTAINED WITH RESPECT TO THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS

 

10

--------------------------------------------------------------------------------


 


AMENDMENT, THE CONSENT AND THE CREDIT AGREEMENT AS AMENDED HEREBY; AND AN
INCUMBENCY CERTIFICATE FOR EACH CREDIT PARTY; AND (IV) THE US AGENT, FOR THE
RATABLE BENEFIT OF THE LENDERS, SHALL HAVE RECEIVED PAYMENT BY THE BORROWERS OF
A NON-REFUNDABLE FEE EQUAL TO $50,000.


 


5.             EFFECT OF AMENDMENT; RATIFICATION.  THIS AMENDMENT IS A LOAN
DOCUMENT.  FROM AND AFTER THE DATE ON WHICH THIS AMENDMENT BECOMES EFFECTIVE,
ALL REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL MEAN THE
CREDIT AGREEMENT AS AMENDED HEREBY.  EXCEPT AS EXPRESSLY AMENDED OR WAIVED
HEREBY, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING THE LIENS
GRANTED THEREUNDER, SHALL REMAIN IN FULL FORCE AND EFFECT, AND ALL TERMS AND
PROVISIONS THEREOF ARE HEREBY RATIFIED AND CONFIRMED.  EACH OF THE PARENT AND
EACH BORROWER CONFIRMS THAT, AS AMENDED HEREBY, EACH OF THE LOAN DOCUMENTS IS IN
FULL FORCE AND EFFECT.


 


6.             RELEASE AND WAIVER OF CLAIMS, DEFENSES AND RIGHTS OF SET OFF. 
EACH OF THE PARENT AND THE BORROWERS ACKNOWLEDGES THAT THE US AGENT, THE UK
AGENT AND THE LENDERS HAVE PERFORMED ALL OBLIGATIONS AND DUTIES OWED TO THE
PARENT AND THE BORROWERS UNDER THE LOAN DOCUMENTS THROUGH THE DATE HEREOF, AND
EACH SUCH PARTY FURTHER, ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT, NONE OF THE
PARENT OR THE BORROWERS HAS ANY CLAIM, CAUSE OF ACTION, DEFENSE, OR RIGHT OF SET
OFF AGAINST THE US AGENT, THE UK AGENT OR THE LENDERS, AND, TO THE EXTENT THAT
ANY SUCH PARTY HAS ANY SUCH RIGHTS, EACH OF THE PARENT AND THE BORROWERS HEREBY
RELEASES, WAIVES, AND FOREVER DISCHARGES THE US AGENT, THE UK AGENT AND THE
LENDERS (TOGETHER WITH EACH OF THEIR PREDECESSORS, SUCCESSORS AND ASSIGNS) AND
EACH OF THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND REPRESENTATIVES FROM
EACH ACTION, CAUSE OF ACTION, SUIT, DEBT, DEFENSE, RIGHT OF SET OFF, OR OTHER
CLAIM WHATSOEVER, IN LAW OR IN EQUITY, KNOWN OR UNKNOWN AGAINST THE US AGENT,
THE UK AGENT OR THE LENDERS, OR SUCH OFFICERS, EMPLOYEES, AGENTS OR
REPRESENTATIVES.  EACH OF THE PARENT AND EACH BORROWER HEREBY SPECIFICALLY
WAIVES AS AGAINST THE US AGENT, THE UK AGENT OR THE LENDERS ANY RIGHTS THEY OR
ANY OF THEM MAY HAVE UNDER SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH
PROVIDES AS FOLLOWS:  “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT
WITH THE DEBTOR.”


 


7.             APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS AND DECISIONS OF
THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE
AND ANY APPLICABLE LAWS OF THE UNITED STATES.


 


8.             COMPLETE AGREEMENT.  THIS AMENDMENT SETS FORTH THE COMPLETE
AGREEMENT OF THE PARTIES IN RESPECT OF ANY AMENDMENT TO ANY OF THE PROVISIONS OF
ANY LOAN DOCUMENT.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT
DO NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, AMEND OR MODIFY
ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE OBLIGATIONS
OF ANY CREDIT PARTY.


 


9.             CAPTIONS; COUNTERPARTS.  THE CATCHLINES AND CAPTIONS HEREIN ARE
INTENDED SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT BE USED TO INTERPRET
OR CONSTRUE THE

 

11

--------------------------------------------------------------------------------


 


PROVISIONS HEREOF. THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE OF THE PARTIES
TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS (INCLUDING BY
TELECOPY), ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Fifth
Amendment to Multicurrency Credit Agreement and Consent of Guarantors as of the
date set forth above.

 

 

WESTAFF (USA), INC.

 

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A.  Sodestrom

 

Title:

Senior Vice President and Chief Financial
Officer

 

 

 

 

 

WESTAFF SUPPORT, INC.

 

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief Financial
Officer

 

 

 

 

 

WESTAFF (U.K.) LIMITED

 

 

 

By:

/s/ Dwight S. Pedersen

 

 

Name:

Dwight S. Pedersen

 

Title:

Director

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION,

 

as US Agent, UK Agent, a US Revolving Lender, a
Term Lender and a UK Revolving Lender

 

 

 

 

 

By:

/s/ Lawrence E. Ridgway

 

 

By:

Lawrence E. Ridgway

 

Duly Authorized Signatory

 

 

 

BANK OF AMERICA, N. A.,

 

as Documentation Agent, a US Revolving Lender, a
Term Lender and a UK Revolving Lender

 

 

 

By:

/s/ David T. Knoblauch

 

 

Name:

David T. Knoblauch

 

Title:

Senior Vice President

 

S-1

--------------------------------------------------------------------------------


 

The following Person is a signatory to this Fifth Amendment to Multicurrency
Credit Agreement and Consent of Guarantors in its capacity as a Credit Party and
not as a Borrower.

 

 

WESTAFF, INC.

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A.  Sodestrom

 

Title:

Senior Vice President and Chief Financial
Officer

 

S-1

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTORS

 

Each of the undersigned is a Guarantor of the Obligations of the Borrowers under
the Credit Agreement and each other Loan Document (including US Borrower and
Term Borrower in its capacity as a Guarantor of the Obligations of the other
Borrowers) and hereby (a) consents to the foregoing Amendment, (b) acknowledges
that notwithstanding the execution and delivery of the foregoing Amendment, the
obligations of each of the undersigned Guarantors are not impaired or affected
and the Parent Guaranty, the Subsidiary Guaranty, and the cross-guaranty
contained in the Credit Agreement continue in full force and effect, and (c)
ratifies the Parent Guaranty, the Subsidiary Guaranty or the cross-guaranty
contained in the Credit Agreement, as applicable, and each of the Loan Documents
to which it is a party and further ratifies the Liens granted by it to any Agent
for its benefit and the benefit of the Lenders.

 

[signatures following; remainder of page intentionally left blank]

 

Consent -1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the date first set forth above.

 

 

 

WESTAFF, INC.

 

 

 

 

 

By

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

WESTERN MEDICAL SERVICES, INC.,

 

a California corporation

 

 

 

 

 

By:

/s/ Gary A. Kittleson

 

 

Name:

Gary Kittleson

 

Title:

 Executive Vice President, Chief
Financial Officer and Secretary

 

 

 

 

 

WESTAFF (USA), INC.

 

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name: 

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

WESTAFF SUPPORT, INC.

 

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name: 

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief
Financial Officer

 

Consent Signatures - 1

--------------------------------------------------------------------------------


 

 

MEDIAWORLD INTERNATIONAL

 

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief
Financial Officer

 

Consent Signatures - 2

--------------------------------------------------------------------------------


 

Schedule 1/Exhibit 1.1(a)(i)

 

[see attached]

 

--------------------------------------------------------------------------------


 

Exhibit 1.1(a)(i)

Westaff (USA), Inc.

 

Combined Notice of Revolving Credit Advance and Collateral Activity Report -
(A/R Only Rollforward)

 

Capitalized terms used herein which are defined in the Credit Agreement dated as
of 5-17-02 shall have the meanings therein defined.  The undersigned hereby
certifies that on the date hereof and on the borrowing date set forth below, and
after giving effect to the Advances requested hereby: (i) there exists and there
shall exist no Default or Event of Default under the Credit Agreement; (ii) the
proceeds of the Revolving Credit Advances will be used in accordance with
Section 1.4  of the Credit Agreement; and (iii) each of the representations and
warranties contained in the Credit Agreement and the other Loan Documents is
true and correct in all material respects.

 

Client and Address

 

 

 

Name of Contact

 

 

Phone

 

 

 

 

 

 

 

 

Phone

 

 

 

 

 

 

 

 

 

 

Phone

 

 

 

Request Date

 

 

 

LIBOR Loan Amount

 

 

 

Fax

 

 

 

Current Index Rate Loan Request

 

 

 

 

 

LIBOR Period:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wire Information

 

US Bank

 

Bank of America

 

 

 

 

 

 

 

Address

 

2890 North Main Street

 

345 Montgomery Street

 

 

 

 

 

 

 

 

 

Walnut Creek, CA 94596

 

San Francisco, CA  94104

 

 

 

 

 

 

 

Account Name

 

Westaff USA, Inc

 

Westaff USA, Inc

 

 

 

 

 

 

 

ABA#

 

091 000 022

 

121 000 358

 

 

 

 

 

 

 

Acct#

 

1534 906 00159

 

14990 13019

 

 

 

 

 

 

 

Wire Amount

 

 

$0.00

 

 

 

$0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank Contact

 

Scott Smith (925) 942-9484

 

Nancy Tully (714) 850-6589

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Collateral Availability Information

 

 

 

 

 

 

 

 

 

 

 

A/R Aging Balance

 

from AR Aging dated

 

 

 

 

$

 

 

 

 

 

Ineligible Accounts

 

from Borrowing Base Cert for P/E

 

 

 

 

$

 

 

 

 

 

Eligible Aging Balance

 

 

 

 

 

 

#VALUE!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current Week Activity

 

 

 

 

 

 

 

 

 

 

 

Beginning AR Balance

 

from previous request dated

 

 

+

 

$

—

 

 

 

 

Plus: Sales

 

Information recorded on  

 

 

+

 

$

—

 

 

 

 

Minus: Cash Receipts Applied

 

 

 

 

-

 

$

—

 

 

 

 

Minus: Credit Memos

 

 

 

 

-

 

$

—

 

 

 

 

Minus: Discounts

 

 

 

 

-

 

$

—

 

 

 

 

Plus/Minus: Other Debits/Credits

 

 

 

 

+/-

 

$

—

 

 

 

 

Explanation

 

 

 

 

 

 

 

 

 

 

 

Ending Net Current AR Activity

 

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current A/R Balance

 

 

 

 

 

 

#VALUE!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Available A/R Aging Advance rate

 

 

 

85%

 

 

 

 

 

#VALUE!

 

 

 

 

 

 

 

 

 

 

 

 

 

Revenue Week

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

Beginning Net Current Activity

 

 

 

 

 

 

 

 

 

 

 

Plus: Estimated Sales

 

 

 

 

+

 

$

—

 

 

 

 

Minus: Current billing

 

 

 

 

-

 

$

—

 

 

 

 

Ending Net Current Week Activity

 

 

 

 

 

 

$

—

 

 

 

 

Net Current Revenue Week Balance

 

 

 

 

 

 

#VALUE!

 

 

 

 

Revenue Week Advance rate

 

Lesser of 50% of net revenue week or $5,000,000

 

50%

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Available

 

Lesser of total available or $50,000,000

 

 

 

 

 

 

 

#VALUE!

 

Less: Revolver

 

 

 

 

 

 

 

-

 

$

 

 

Less: LIBOR Outstanding

 

 

 

 

 

 

 

-

 

$

 

 

Less: Outstanding Letters of Credit

 

 

 

 

 

 

 

-

 

$

 

 

Less: Reserves

 

$

—

 

 

 

 

 

-

 

$

—

 

(                         )

 

 

 

 

 

 

 

-

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Availability

 

 

 

 

 

 

 

 

 

#VALUE!

 

 

 

 

 

 

 

 

 

 

 

 

 

Loan Balance

 

 

 

 

 

 

 

 

 

 

 

Revolver Balance

 

Line H Last Request Dated

 

 

 

 

$

 

 

 

 

 

Minus: Deposit Sweep From Last to Current Request

 

 

-

 

$

—

 

 

 

 

Plus: Current Amount Requested (From Above)

 

 

+

 

$

—

 

 

 

 

Plus: Interest/Other (From MM/DD/YY to MM/DD/YY)

 

 

+

 

$

—

 

 

 

 

Minus: Other(From MM/DD/YY to MM/DD/YY)

 

 

-

 

$

—

 

 

 

 

Revolver Balance After Advance

 

 

 

 

 

 

 

#VALUE!

 

Westaff (USA), Inc. has caused this Request to be executed by its duly
authorized officer as of the date and year first written above.

 

 

 

 

Westaff (USA), Inc. certifies that the Advance herein requested is for the
separate accounts of the following Borrowers in the following respective amount
by 11:30 am PST:  Westaff (USA), Inc.

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorizations

 

Christa Leonard

 

 

 

 

Phone

 

 

Treasury Fax

 

  Requested by:

 

 

 

 

 

 

 

 

 

 

 

 

 

Duly Authorized Signatory

 

 

 

 

 

 

 

68411.2

 

 

 

 

 

 

 

 

 

 

 

 

Fax to:

 

Meri Yermakov at GE Capital  (312) 463-3854;

Phone:  (312) 441-7542

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOR WESTAFF PURPOSES ONLY

 

 

 

 

 

 

 

 

 

 

 

 

Prepared By:

 

 

Reviewed By:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 2/Exhibit 4.1(b)

 

[see attached]

 

--------------------------------------------------------------------------------


 

Westaff USA,  Inc.

 

PERIOD-END COLLATERAL REPORT AND BORROWING CERTIFICATE

 

 

 

 

 

Period-Ending:

 

XXXX

 

 

 

 

 

Report #:

 

1

 

 

 

 

 

Report Date:

 

#VALUE!

 

 

REVOLVING FACILITY

 

 

 

 

 

 

 

 

 

Consolidated

 

ELIGIBLE ACCOUNTS

 

 

 

 

 

 

 

 

 

 

 

 

 

As of:

 

 

 

 

 

1.) A/R Aging Balance as of the Period End

 

 

 

XXXX

 

 

 

$

XXXX

 

2.) LESS:   Ineligible Accounts Receivable (Per Attached Schedule A)

 

 

 

XXXX

 

 

 

$

—

 

3.) Eligible Accounts Receivable

 

 

 

XXXX

 

 

 

$

#VALUE!

 

 

 

 

 

 

 

 

 

 

 

REVENUE WEEK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

From:

 

To:

 

 

 

4.) ADD:   Revenue Week for the period to date:

 

 

 

XXXX

 

#VALUE!

 

XXXX

 

 

 

 

 

 

 

 

 

 

 

BORROWING BASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.) ADD:       85%   (of Line 3)

 

 

 

 

 

 

 

$

#VALUE!

 

6.) ADD:       50%   (of Line 4)

 

Not to exceed $5,000,000

 

 

 

As of:

 

$

#VALUE!

 

7.) Borrowing Base as of the period to date:

 

Not to exceed $50,000,000

 

 

 

XXXX

 

$

#VALUE!

 

 

 

 

 

 

 

 

 

 

 

BORROWING AVAILABILITY

 

 

 

 

 

As of:

 

 

 

Index Rate Loan

 

 

 

 

 

XXXX

 

$

XXXX

 

LIBOR One Month

 

 

 

 

 

XXXX

 

$

XXXX

 

LIBOR Two Month

 

 

 

 

 

XXXX

 

$

—

 

LIBOR Three Month

 

 

 

 

 

XXXX

 

$

 

 

Stand-by L/Cs

 

 

 

 

 

XXXX

 

$

XXXX

 

Other (Specify)        Reserve

 

 

 

 

 

XXXX

 

$

XXXX

 

8.) Total Obligations at Period-end

 

 

 

 

 

XXXX

 

$

—

 

 

 

 

 

 

 

As of:

 

 

 

9.) Borrowing Availability (Line 8 minus Line 9)

 

 

 

 

 

XXXX

 

$

#VALUE!

 

 

The undersigned represents and warrants, that as an officer of Westaff (USA),
Inc. and not in his or her individual capacity, as follows:

(A)  The information provided above and in the accompanying supporting
documentation is true, complete and correct, and

complies fully with the conditions, terms and covenants of the Multicurrency
Credit Agreement dated May 17, 2002, among Westaff USA, Inc., (“Westaff USA”),
Westaff (CA), Inc., (“WCA”), Westaff Limited Partnership (“WestLP”, and
collectively with Westaff USA and WCA, the “US Borrowers”), Westaff (U.K.)
Limited, as UK Borrower, Westaff Support, Inc., as Term Borrower, Westaff Inc.,
as the Parent, Agent, and the Lenders from time to time party thereto (as may be
amended, restated, amended and restated, supplemented, replaced or otherwise
modified from time to time, the “Credit Agreement”).

(B)  Each of the representations and warranties contained in the Loan Documents
is true and correct as of the date hereof, except where such representation and
warranty may otherwise expressly refer to an earlier date, in which case it is
true and correct of such earlier date.

(C)  The calculations set forth herein are made in accordance with the Credit
Agreement, and do not include as Eligible Accounts those Accounts which are
ineligible pursuant to the terms of Section 1.6 of the Credit Agreement.

(D)  Since the date of the last financial statement or certification furnished
to the US agent:

(i)  No event or circumstance has occurred that would have a Material Adverse
Effect; and

(ii) No event which is, or with notice or lapse of time or both would be, a
default under the Credit Agreement

 

IN WITNESS WHEREOF, I have signed this Borrowing Base Certificate as of this XX
day of Month, 2004

 

 

Westaff USA,  Inc.

 

 

 

 

   By:

Christa Leonard

 

 

 

 

 

 Name:

Christa Leonard

 

 

 

 

 

Title:

V.P. and Treasurer

 

 

5th Amendment Exh-borrowing certificate

 

--------------------------------------------------------------------------------


 

Westaff USA,  Inc.

SCHEDULE A

SCHEDULE OF INELIGIBLES

FOR THE PERIOD ENDED:

XXXX

 

Ineligible Accounts Receivable

 

Domestic

 

 

 

 

 

Over 90 days past invoice date

 

$

XXXX

 

50% Cross Aging

 

$

XXXX

 

Credit Balances Over 90 days past invoice date

 

$

XXXX

 

Foreign Accounts

 

$

—

 

Government - Note 1

 

$

XXXX

 

Contra Elimination

 

$

XXXX

 

InterCompany

 

$

XXXX

 

Datings/Futures

 

$

—

 

Cash/COD’s

 

$

—

 

Bankrupt Accounts

 

$

—

 

Concentration excess

 

$

—

 

Other (Specify)  

 

$

—

 

 

 

 

 

TOTAL ACCOUNTS RECEIVABLE INELIGIBLES

 

 

 

(To Line #10 of Borrowing Certificate)

 

$

—

 

 

--------------------------------------------------------------------------------

Note 1: Excluded Government accounts include all federal accounts that have not
executed an assignment of claims and all state, county, city and other local
state government in excess of $2,500,000 of the aggregate of all state accounts
that have not executed an assignment of claims.

 

--------------------------------------------------------------------------------


 

Westaff USA Inc.

Detailed AR Reconciliation

For Period XX, FY 2004

 

 

 

XX/XX/XX

 

Comments

 

A/R Balance by Category per the Summary Aging

 

XXXX

 

See detail e-mailed as GEARpeX-XX.xls

 

 

 

 

 

 

 

Reconciling Items

 

 

 

 

 

a)    Period X Sales invoiced on XX/XX/XX

 

XXXX

 

See faxed support denoted as (a)

 

Total Reconciling Items

 

$

0

 

 

 

 

 

 

 

 

 

Reconciled Balance

 

$

0

 

See detail e-mailed as GEARpeX-XX.xls

 

 

 

 

 

 

 

A/R Open Amount (balance) per the Summary Aging

 

#VALUE!

 

Per BBC Template

 

Variance

 

#VALUE!

 

 

 

 

 

 

 

 

 

A/R Beginning Borrowing Base Figure

 

#VALUE!

 

 

 

 

 

 

 

 

 

Reconciling Items

 

 

 

 

 

b)    Revenue Week

 

XXXX

 

See detail e-mailed as ARRevWeekXXXXXX.xls

 

c)    Unapplied Cash

 

XXXX

 

See detail e-mailed as GEARReconX-XX.xls

 

d)    Adjusted Accrual Revenue Week

 

XXXX

 

See faxed support denoted as (d)

 

e)    ”QPX” Receivables

 

XXXX

 

QPX receivables are trade receivables but are included in “Other Current Assets”
for accounting purposes

 

f)    Other

 

XXXX

 

Immaterial

 

Total Reconciling Items

 

$

0

 

 

 

 

 

 

 

 

 

Reconciled A/R Aging Balance

 

#VALUE!

 

 

 

 

 

 

 

 

 

General Ledger A/R Balance - Domestic

 

XXXX

 

See detail e-mailed as ARBBCGLX-XX.xls

 

Variance

 

#VALUE!

 

 

 

 

 

 

 

 

 

Reconciling Items

 

 

 

 

 

g)    Allowance for doubtful accounts

 

XXXX

 

See detail e-mailed as ARBBCGLX-XX.xls

 

h)    Foreign Accounts Receivable

 

XXXX

 

See detail e-mailed as ARBBCGLX-XX.xls

 

Total Recconciling Items

 

—

 

 

 

 

 

 

 

 

 

Aggregated General Ledger A/R Balance - Consolidated

 

—

 

See detail e-mailed as ARBBCGLX-XX.xls

 

 

 

 

 

 

 

A/R Balance per the Financial Statements

 

XXXX

 

From Financial Statements provided each period

 

Variance

 

#VALUE!

 

 

 

 

--------------------------------------------------------------------------------


 

Westaff USA, Inc.

 

Consolidated Accounts Receivable Reconciliation

 

As  of  XX/XX/2004 in $000:

 

Domestic Aging

 

Domestic G/L

 

Consolidated
Financials

 

 

 

 

 

 

 

 

 

Balance per Source Records:

 

#VALUE!

 

XXXX

 

#VALUE!

 

 

 

 

 

 

 

 

 

Revenue Week

 

 

 

#VALUE!

 

#VALUE!

 

Unapplied Cash (DIT)

 

 

 

#VALUE!

 

#VALUE!

 

Adjustments: Accrual Revenue Week

 

 

 

#VALUE!

 

#VALUE!

 

Foreign

 

 

 

—

 

#VALUE!

 

QPX Receivables

 

 

 

#VALUE!

 

#VALUE!

 

Other

 

 

 

#VALUE!

 

#VALUE!

 

 

 

 

 

 

 

 

 

Total Adjustments

 

 

 

#VALUE!

 

#VALUE!

 

 

 

 

 

 

 

 

 

Reconciled Totals

 

#VALUE!

 

#VALUE!

 

#VALUE!

 

 

 

 

 

 

 

 

 

Variance ineligible:

 

 

 

 

 

 

 

Variance Between Aging & G/L (if G/L is lower)

 

 

 

$

—

 

 

 

 

--------------------------------------------------------------------------------